Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 2-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-14 of parent Application No. 15793266. Although the claims at issue are identical, they are not patentably distinct from each other because they are same variants of each other.

Claims 2-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of parent Application No. 14223708. Although the claims at issue are identical, they are not patentably distinct from each other because they are same variants of each other.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watt US 20130141243 in view of Wharton US 20010050841

2. A modular transmission node comprising:
a chassis enclosure with at least one access point (Watt: figs 1-5, unit 103 [0032-0036]);
a plurality of card slots disposed within the enclosure, each card slot capable of hosting a module (Watt: figs 1-5, unit 103 [0032-0036] - blade tray cards); 
wherein each card slot is replaceable or modifiable (Watt: figs 7, unit 701 [0017]), and
wherein an attitude of each card slot is independently adjustable (Watt: figs 1-5, unit 103 [0039-0040]); and
Wharton further teaches at least one RF module in at least a first one of the plurality of card slots (Wharton: [0018-0019]) in order to allow the reduction in size of an electronic chassis, while maintaining redundancy and cooling requirements.
Thus, it would have been obvious to one skill in the art before effective filing date of the claim invention to include the above recited limitation into Watt’s invention in order to allow the reduction in size of an electronic chassis, while maintaining redundancy and cooling requirements [0003], as taught by Wharton.

(Watt: abstract, figs 1-7 - front open end and a back open end).

4. The transmission node of claim 2, wherein the chassis enclosure comprises a plurality of portions and the at least one access point of the chassis enclosure is at least one of the plurality of portions being removable (Watt: abstract, figs 1-7, unit 701).

5. The transmission node of claim 2, wherein the at least one access point of the chassis enclosure is an access door provided on the chassis enclosure (Watt: abstract, figs 1-7 - front open end and a back open end).

6. The transmission node of claim 2, wherein the attitude of each card slot may be adjusted between 0° and 30° (Watt: abstract, figs 1-7, unit 112, 119).

7. The transmission node of claim 2, wherein the attitude of one or more card slots is based on a location of the transmission node (Watt: abstract, figs 1-7).

8. The transmission node of claim 2, further comprising: a plurality of ports disposed on the chassis enclosure and externally accessible (Watt: fig 2B, unit 215).

9. The transmission node of claim 8, wherein the plurality of ports include at least one each of a power connector, a Power over Ethernet (PoE) port, and a small form-factor pluggable (SFP) port (Watt: figs 2B, unit 215).

10. The transmission node of claim 2, wherein the plurality of card slots are arranged into a plurality of sectors defined within the chassis enclosure, wherein the plurality of sectors each extend lengthwise with respect to the enclosure (Watt: figs [0030]).

11. The transmission node of claim 10, wherein the plurality of card slots are arranged in rows, across the plurality of sectors, along the length of the enclosure (Watt: figs 1-7, unit 603).

12. The transmission node of claim 11, further comprising: radio frequency (RF) shields to lower interference between each module (Wharton: [0018-0019]).

13. The transmission node of claim 12, wherein the RF shields surround each card slot (Wharton: [0019]).

14. The transmission node of claim 10, wherein the plurality of sectors comprise: a first sector and a second sector; and eight card slots, four card slots in each of the first and second sectors (Watt: figs 6, unit 632).

Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watt US 20130141243 in view of Wharton US 20010050841 further in view of Handforth 20060083186

Handforth further teaches the at least one backhaul (Handforth: Fig. 2) in order to provide enhanced quality of service on the backhaul network to enable different types of traffic to be provided with differential priority on the backhaul network
Thus, it would have been obvious to one skill in the art before effective filing date of the claim invention to include the above recited limitation into Watt’s invention in order to provide enhanced quality of service on the backhaul network to enable different types of traffic to be provided with differential priority on the backhaul network [0006], as taught by Handforth.

16. The transmission site of claim 15, further comprising: a camera, wherein the camera is connected to the transmission node via one of the plurality of ports (Handforth: [0033]).

17. The transmission site of claim 16, wherein the backhaul is separate from the transmission node; and wherein a PoE connects the backhaul to the transmission node (Handforth: [0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415